Title: From Thomas Jefferson to Thomas Carstairs, 9 April 1798
From: Jefferson, Thomas
To: Carstairs, Thomas


          
            Sir
            Apr. 9. 98.
          
          The bearer hereof, Richard Richardson, is a bricklayer who has worked a great deal for me in Virginia. being industrious & desirous of improving in his art, he is come here by my advice to learn what is to be learnt here. he wishes now to work a while with a plaisterer, and understands that a mr Johnston of your acquaintance is engaged in that line of business: I take the liberty therefore of asking your interest with mr Johnston to recieve him, and so employ him as that he may gain insight into the plaistering business, which will oblige Sir
          Your most obedt. servt
          
            Th: Jefferson
          
        